IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 00-11284
                          Conference Calendar



TORIANO DESHAWN PITRE,

                                           Petitioner-Appellant,

versus

JANIE COCKRELL,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                           Respondent-Appellee.

                          --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                        USDC No. 3:99-CV-1861-D
                          --------------------
                            October 25, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Because counsel for Toriano Deshawn Pitre, Texas prisoner

No. 00725400, did not file a notice of appeal from the district

court’s denial of Pitre’s 28 U.S.C. § 2254 petition within the

requisite 30-day filing period, the appeal must be DISMISSED.

Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987); see Nelson v.

Foti, 707 F.2d 170, 171 (5th Cir. 1983); FED. R. APP.

P. 4(a)(1)(A).    Counsel’s reliance on FED. R. CIV. P. 6(e) is

misplaced.     Rule 6(e) does not extend the limitations period for

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-11284
                                  -2-

filing a notice of appeal.    Welsh v. Elevating Boats, Inc., 698

F.2d 230, 231-32 (5th Cir. 1983); Reynolds v. Hunt Oil Co., 643

F.2d 1042, 1043 (5th Cir. 1981).

     Pitre’s motion for a certificate of appealability (COA) is

DENIED AS MOOT.

     APPEAL DISMISSED; MOTION FOR COA DENIED AS MOOT.